DETAILED ACTION
1.          Claims 1-22 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 5/16/2022, the Office acknowledges the current status of the claims: claims 4, 5, 11, 15, and 16 have been amended, and no new matter appears to be included.

Response to Arguments
3.          Applicant’s arguments, see Remarks, filed 6/16/2022, with respect to claims 1, 3, 8, 9, 11-14, and 20-22 have been fully considered and are persuasive.  The rejections of 1, 3, 8, 9, 11-14, and 20-22 have been withdrawn.

Allowable Subject Matter
4.          Claims 1-22 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method describing the step of selectively modifying at least one of a first header of a first packet of a queue comprising first machine learning (ML) information that represents a first set of state transition probabilities under a set of actions at a network switch and a second header of the queue comprising second (ML) information that represents a second set of state transition probabilities under the set of actions at a network switch based on a comparison of the first and second ML information.
     US PGPub 2020/0313999 A1 to Lee et al. discloses method for network testing through a programmable packet engine ([0043-0044]) in which packets are parsed and modified through successive layers of the engine ([0049-0050]). Particular values are compared as part of test packet streams ([0051-0065]), wherein certain packet processes may be carried out through machine learning ([0164]), but does not expressly disclose selectively modifying at least one of a first header of a first packet of a queue comprising first machine learning (ML) information that represents a first set of state transition probabilities under a set of actions at a network switch and a second header of the queue comprising second (ML) information that represents a second set of state transition probabilities under the set of actions at a network switch based on a comparison of the first and second ML information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 1, 2022